OPINION — AG — QUESTION (1): WHETHER A FOREIGN CORPORATION DOMESTICATED IN THIS STATE, HAVING AN AUTHORIZED CAPITAL STOCK OF SHARES WITHOUT PAR VALUE, BE EXEMPT FROM FILING AN ANNUAL AFFIDAVIT (REQUIRED BY 28 O.S. 111 [28-111]) BY GIVING SUCH NO PAR VALUE SHARES A PAR VALUE OF $50 EACH UNDER 18 O.S. 1.247 [18-1.247] AND THE CORPORATION PAYING A DOMESTICATION FEE ACCORDINGLY ? — NEGATIVE, QUESTION(2): WHETHER A FOREIGN CORPORATION, DOMESTICATED IN THIS STATE, HAVING AN AUTHORIZED CAPITAL STOCK OF SHARES WITHOUT A PAR VALUE, BE EXEMPT FROM FILING AN ANNUAL AFFIDAVIT, WHEREAS, A PORTION OF THE SHARES HAVE BEEN ISSUED AT AN AVERAGE PRICE AND BY APPLYING 18 O.S. 1.247 [18-1.247] TO THE REMAINING UNISSUED PORTION OF THE SHARES, AND THE CORPORATION PAYING A DOMESTICATION FEE ACCORDINGLY ? — NEGATIVE CITE: 18 O.S. 1.247 [18-1.247], ARTICLE IX, SECTION 39, OPINION NO. JUNE 30, 1947 — SECRETARY OF STATE (FRED HANSEN)